DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species B in the reply filed on 12/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 2-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species C and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021. The requirement is deemed proper and is therefore made FINAL.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the distal end" in lines 2-3; “the proximal end of each iliac segment” in line 9; “the lumen” in line 10; “the 
Regarding claim 1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouriel et al. (US Pub. No. 2004/0117003; hereinafter Ouriel) in view of Chobotov et al. (US Pub. No. 2009/0099649; hereinafter Chobotov).
Ouriel teaches the following regarding claim 1: a bifurcated stent graft system for the treatment of an abdominal aortic aneurysm, including: an aortic bifurcation segment (Figs. 1, 8, 11, 123) comprising a main tubular body (please see annotated Figure A, below, where the embodiment of Fig. 11 is used as an example of how Ouriel reads on the pending claims) with branched legs (Figure A) at the distal end made of biocompatible fabric material (480) (paras. 0007, 0038-0039) attached to and supported by stents (482) (paras. 0091-0092), wherein a proximal end (Figure A) of the aortic bifurcation segment is configured to engage with a part of the aorta without aneurysmal expansion, proximal from the renal arteries, and contains only a metal expandable frame (Figure A) (paras. 0041-0042, 0080-0081), without fabric material (Figure A), but with fixing pins (paras. 0080-0081) for engagement with the aortic wall proximal 
Ouriel teaches the limitations of the claimed invention, as described above. However, it does not disclose the part of the aortic bifurcation segment configured for placement in the proximal neck of the abdominal aortic aneurysm being made only of stent/stents, without biocompatible fabric material. Chobotov teaches a bifurcated stent where the proximal end of the device has a metal expandable frame (32A) and a part of the aortic bifurcation segment (32B) that comprise fixation barbs and fixation upper crown pins without a biocompatible fabric material (Figs. 1-1A; paras. 0034, 0050-0058), for the purpose of allowing the anchoring portions to more fully expand to better secure the implant within the patient and to provide the fabric material with the desired size needed to suit a particular patient’s anatomy. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the device of Ouriel according to the teachings of Chobotov, in order to allow the anchoring portions 
Please note that claim recitations defining how and where the applicant's invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the devices of Ouriel and Chobotov are fully capable of being used within the locations described by the claims, due to the devices’ size and structure.


    PNG
    media_image1.png
    774
    716
    media_image1.png
    Greyscale


Figure A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774